 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   George Newman, Perlita                              Case No.: 19cv36-WQH-NLS
     Newman,
12                                                       ORDER
                                       Plaintiffs,
13
     v.
14
     NANCY A. BERRYHILL, in her
15   official capacity as Acting
16   Commissioner of the Social
     Security Administration; The
17   Social Security Administration of
18   the United States of America,
19                                  Defendants.

20   HAYES, Judge:
21         The matter before the Court is Plaintiff’s motion to proceed in forma pauperis. (ECF
22   No. 2.)
23         On January 7, 2019, Plaintiffs initiated this action by filing a Complaint (ECF No.
24   1) and a Motion to proceed in forma pauperis (ECF No. 2). Plaintiffs allege that the Social
25   Security Administration “erroneously, fraudulently, and illegally, has termed Plaintiff’s
26   Old Age security, and Canada Pension benefits, and his private employer’s pension
27   benefits . . . as WINDFALL INCOME, and significantly reduced, the Plaintiff’s earned US
28   social security benefits, to a meager $64 A MONTH.” (ECF No. 1 at 2–3).

                                                     1
                                                                                 19cv36-WQH-NLS
 1         All parties instituting a civil action, suit, or proceeding in a district court of the
 2   United States, other than a petition for writ of habeas corpus, must pay a filing fee of
 3   $400.00. See 28 U.S.C. § 1914(a); S.D. Cal. Civ. R. 4.5. An action may proceed despite
 4   a party’s failure to pay only if the party is granted leave to proceed in forma pauperis
 5   pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir.
 6   1999). Proceeding in forma pauperis “is a privilege, not a right.” Sonnier v. L.A. Cty. Dist.
 7   Attorney’s Office, 33 F. App’x 252, 253 (9th Cir. 2002).
 8         In Plaintiffs’ application, Plaintiffs state that they are ages eighty-seven and seventy-
 9   four and retired. (ECF No. 2 at 2). Plaintiffs state that their income is $0, and that they
10   have $1,225 in checking or savings accounts. Id. at 1–2. Plaintiffs’ application states no
11   other cash, income, or assets. Id. Plaintiffs’ application is signed and includes a declaration
12   under penalty of perjury that the statements made in the application are true. Id. at 2.
13   Plaintiffs allege they receive monthly social security benefits of $64 in the Complaint.
14   (ECF No. 1 at 3).
15         After considering Plaintiff’s Motion and supporting documents, the Court concludes
16   that Plaintiffs are entitled to proceed in forma pauperis.
17         IT IS HEREBY ORDERED that Plaintiffs’ Motion to proceed in forma pauperis
18   (ECF No. 2) is GRANTED.
19         IT IS FURTHER ORDERED that all matters arising in this social security case are
20   referred to the Honorable Nita L. Stormes, United States Magistrate Judge, pursuant to 28
21   U.S.C. § 636(b)(1) and S.D. Cal. Civ. R. 72.1(c).
22    Dated: January 10, 2019
23
24
25
26
27
28

                                                    2
                                                                                     19cv36-WQH-NLS
